UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                         MAY 31 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                      No. 16-50254

                Plaintiff-Appellee,            D.C. No. 3:16-cr-00110-GPC
                                               Southern District of California,
 v.                                            San Diego

DIEGO ARMANDO VALDOVINOS-                      ORDER
CALVELLO, a.k.a. Diego Valdovinos-
Calvello,

                Defendant-Appellant.

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Appellee’s motion to dismiss this appeal as moot (Docket Entry No. 22) is

granted. This sentencing appeal is moot because appellant has fully served his

custodial sentence and is not subject to a term of supervised release. See United

States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      DISMISSED.